937 F.2d 127
Everdean MOORE, etc., et al., Plaintiffs-Appellants, Cross-Appellees,v.KELLER INDUSTRIES, INC., a Florida Corporation,Defendant-Appellee, Cross-Appellant.
No. 89-4613.
United States Court of Appeals,Fifth Circuit.
Oct. 10, 1990.

James W. Craig and Isaac K. Byrd, Jr., Jackson, Miss., for plaintiffs-appellants, cross-appellees.
John H. Holloman, III and Roland M. Slover, Jackson, Miss., for defendant-appellee, cross-appellant.
Appeals from the United States District Court for the Southern District of Mississippi, Tom S. Lee, District Judge.
Before POLITZ, WILLIAMS and SMITH, Circuit Judges.
PER CURIAM:


1
This matter is before the court on appeal of the grant of a new trial to the plaintiffs after the first trial of this cause, as well as on appeal of the verdict for plaintiffs following the retrial.  After considering the briefs and oral arguments of counsel, in light of the relevant portions of the record of the two trials, and concluding that there was neither error nor abuse of discretion in the grant of the new trial or in any ruling relative to the new trial, and further finding that the jury verdict is supported adequately by the evidence and is consistent with controlling principles of law, the judgment on verdict is AFFIRMED in all respects.